Citation Nr: 0838652	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-36 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
bilateral hearing loss.  

In May 2008 the Board remanded the veteran's current claim 
for additional development.


FINDING OF FACT

Bilateral hearing loss was not diagnosed in-service or for 
many years thereafter; and the preponderance of the evidence 
is against a finding of a relationship between the current 
bilateral hearing loss and service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by 
active service, directly or presumptively.  38 U.S.C.A §§ 
1110, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003, and post-adjudication notice 
by letters dated in March 2006, June 2007, and May 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
audiological examinations and opinions as to the existence 
and etiology of the claimed bilateral hearing loss 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He claims that exposure to noise from gunfire, 
munitions, and power equipment during service resulted in his 
current hearing loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. §§ 
1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present bilateral hearing loss disability.  
A QTC Medical Services examination dated in November 2003 
notes that the veteran's hearing was tested and he was given 
a diagnosis of mixed loss in the right ear of moderately 
severe degree and of moderate sensori-neural hearing loss in 
the left ear.  A VA audiological examination was conducted in 
July 2007.  It notes that the veteran exhibits mild to 
moderately severe high frequency sensorineural hearing loss 
in the right ear and mild to moderate high frequency 
sensorineural hearing loss in the left ear.  A VA 
audiological examination was conducted in June 2008.  It 
notes that the veteran has mild to moderately severe 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.

The next issue is whether there is evidence of any in-service 
incurrence of hearing loss.  The SMRs are negative for 
notations of hearing loss and pre-induction and separation 
audiological examinations were conducted.  SMRs dated in 
August 1968 do indicate that following a traumatic blow the 
veteran had a fracture of the body of his mandible and 
several teeth were removed.  SMRs dated in January 1967 note 
that the veteran had an ear infection and was given 
medication to treat the condition.  SMRs dated in August 1967 
note that the veteran complained of an ear ache for two or 
three days.  It was noted that his ear canal contained green 
pus and medication was prescribed to treat the condition.

Personnel records reflect that the veteran's military 
occupational specialty (MOS) was an artillery surveyor.  
According to the veteran's statements, during service he was 
routinely exposed to noise from artillery fire.  The veteran 
is competent to state whether he was exposed to loud noises.  
Further, the Board finds the veteran's statements to be 
credible.  Therefore, his exposure to acoustic trauma in 
service is conceded.

As the record shows a present bilateral hearing loss 
disability and exposure to acoustic trauma, head trauma, and 
ear infections during service, the determinative issue is 
whether these are related.

The physician conducting the November 2003 QTC Medical 
examination noted that the veteran served in the artillery 
division service and was exposed to loud noises without ear 
protection.  It was noted further that the veteran does not 
exhibit the audiogram typically seen with noise exposure.  
The physician then opined that he did not felt that the 
veteran has hearing loss related to noise exposure.

The July 2007 VA examination report notes that the examiner 
reviewed the veteran's claim file.  The veteran also reported 
suffering a severe head injury during service and that during 
service he was exposed to noise from gun and artillery fire.  
The examiner then opined that because both the entry and exit 
physical examinations show commensurate decibel values for 
the veteran's hearing sensitivity, it is unlikely that the 
veteran's current hearing loss had its origins during active 
service.

The June 2008 VA examination report notes that the examiner 
reviewed the veteran's claim file, and that the veteran had 
ear infections in both ears, that he had a severe heard 
injury resulting in his jaw being broken, and that he was 
exposed to noise from gun and artillery fire during service.  
After noting that the veteran's separation examination 
indicated no hearing problems, the examiner opined that it is 
less likely as not that the veteran's current hearing loss is 
due to acoustic trauma while in service as an artillery 
surveyor.  It was then noted that the veteran's hearing loss 
is sensorineural in nature and not conductive, and that ear 
infections typically cause a conductive type of hearing loss.  
Therefore, the examiner opined, it is less likely as not that 
the veteran's current hearing loss is related to his ear 
infections in service.  Finally, it was noted that the 
veteran's separation physical examination noted his hearing 
to be within normal limits, and therefore it is less likely 
as not that the veteran's hearing loss is related to a head 
injury in which he suffered a fractured jaw.

The first contemporaneous medical evidence of hearing loss of 
record is well after the one-year presumptive period from 
discharge from service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnosis of 
bilateral hearing loss is related to noise exposure, a head 
trauma, and ear infections in service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, notably the November 2003, July 
2007, and June 2008 audiological examination reports, all of 
which contain opinions that there is no relation between the 
veteran's current diagnosis of bilateral hearing loss and 
noise exposure, a head trauma, or ear infections during 
service.  Three competent medical experts made these 
judgments and the Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
bilateral hearing loss; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


